Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2051 Filed 04/07/21 Page 1 of 19




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

KARL DAHLSTROM #269338, II,                          Case No.   2:18-cv-00101

             Plaintiff,                              Hon. Hala Y. Jarbou
                                                     U.S. District Judge
      v.

S. BUTLER, et al.,

             Defendants.
                                        /

                      REPORT AND RECOMMENDATION

      I.   Introduction

      This is a civil rights action brought by state prisoner Karl Dahlstrom

pursuant to 42 U.S.C. § 1983.   Dahlstrom initiated this action by filing an unverified

complaint on July 2, 2018.   (ECF No. 1.) Dahlstrom’s complaint was approximately

102 pages in length. (ECF Nos. 1, 1-1 and 1-2.) Dahlstrom also attached about 82

pages of exhibits to his complaint.   (ECF Nos. 1-3 to 1-8.) He named 22 Defendants.

      On January 3, 2019, this Court issued an opinion and order dismissing all but

one Defendant – Corrections Officer (CO) Butler – and three retaliation claims.

(ECF Nos. 9, 10.)    CO Butler then filed a motion for partial summary judgment

based on Dahlstrom’s failure to exhaust his administrative remedies.    (ECF Nos. 23,

24.) On March 26, 2020, this Court issued an opinion granting this motion, in part,

and dismissing one of Dahlstrom’s three remaining retaliation claims.    (ECF No. 70,

PageID.1334.)


                                            1
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2052 Filed 04/07/21 Page 2 of 19




      As a result of this Court’s prior orders, Dahlstrom’s remaining claims involve

allegations that CO Butler retaliated against him, in violation of the First

Amendment, on two occasions:       first, on October 2, 2016, by allegedly threatening

to throw Dahlstrom “in the hole” or setting him up for a sexual misconduct ticket if

he filed a grievance complaining about damage to his padlock during a search by COs;

and, second, on March 7, 2017, by issuing a false misconduct ticket for disobeying

a direct order after Dahlstrom failed to remove a wet towel from his bunk.    (See ECF

No. 64, PageID.1261 (summarizing surviving claims).)

      Corrections Officer Butler has filed a motion for summary judgment on the

merits of Dahlstrom’s claims.      (ECF Nos. 105, 106.) Dahlstrom filed a response.

(ECF No. 111.)

      The undersigned respectfully recommends that the Court grant Defendant

Butler’s motion for summary judgment with respect to the first claim because

Dahlstrom has failed to establish that he engaged in protected conduct prior to the

alleged adverse action.   The record before the Court shows that the MDOC replaced

the padlock or reimbursed Dahlstrom, and that Dahlstrom did not suffer harm as a

result of damage to the padlock.    Thus, his claim is de minimis.   Furthermore, as to

the second retaliation claim, Butler has demonstrated that she would have issued

Dahlstrom a ticket for disobeying a direct order regardless of Dahlstrom’s alleged

protected conduct.   Dahlstrom does not dispute that he violated an order, and he has

not shown that other COs forgo writing tickets in similar circumstances.         Thus,




                                           2
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2053 Filed 04/07/21 Page 3 of 19




Dahlstrom has failed to show a causal connection between his alleged protected

conduct and Butler’s adverse action.

      Alternatively, the undersigned respectfully recommends that the Court

conclude that Defendant Butler is entitled to qualified immunity from liability.

      Finally, if any of Dahlstrom’s claims survive summary judgment on the merits,

the undersigned recommends that Dahlstrom’s claims against Butler in Butler’s

official capacity be dismissed under the Eleventh Amendment.

      II.   Factual Allegations

      Dahlstrom alleges that CO Butler searched his cell on October 2, 2016.       (ECF

No. 1, PageID.25.)    During the search, CO Butler allegedly broke a key in the

padlock securing Dahlstrom’s locker.           (Id.)   Dahlstrom was told what had

happened.    (Id.)   When Dahlstrom asked Butler for a grievance form to complain

about damage to his padlock, she allegedly responded:     “[I]f you think you can grieve

me I’ll have you locked up and thrown into the hole!”     (Id., PageID.27.) Dahlstrom

says he overheard Defendant Butler state: “[W]ell, will [sic] see how he likes it when

I write him up for ‘Sexual Misconduct’!” (Id., PageID.28.) Dahlstrom says that he

wrote grievances on Defendant Butler and others.

      Dahlstrom alleges that he continued to experience problems with Butler after

the October 2, 2016 incident.   Dahlstrom says that, on November 18, 2016, he heard

Butler state: “I own a shotgun and a pistol.” (Id., PageID.33.) Dahlstrom believes

that this statement was directed at him.   On December 1, 2016, Dahlstrom says that

Officer Laponza told him that “Butler will get you in trouble.”   (Id., PageID.35.)

                                           3
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2054 Filed 04/07/21 Page 4 of 19




      Dahlstrom says that, on January 23, 2017, Defendant Butler searched his cell

and took a blanket off Dahlstrom’s bunk for ten minutes.      Dahlstrom believes that

he was being harassed.

      Dahlstrom says that, on March 5, 2017, Defendant Butler threw his food bowl

and spork on the floor.   Two days later, on the morning of March 7, 2017, Dahlstrom

heard Defendant Butler state to another Officer that Dahlstrom was a “pain in the

ass,” a few minutes before she came into his cell and started throwing his property

on the floor.   (Id., PageID.44.)   Dahlstrom says that CO Butler ordered him to

remove a wet towel from the end of his bunk and then wrote a false misconduct for

disobeying a direct order.   (Id., PageID.44-45.) Dahlstrom says he was found guilty

of a class II misconduct and given two days loss of privileges.        (ECF No. 1-5,

PageID.138.) Dahlstrom says this misconduct ticket was also written for retaliatory

purposes.

      III.   Summary Judgment Standard

      Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005).   The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan,

421 F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

                                           4
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2055 Filed 04/07/21 Page 5 of 19




242, 251-52 (1986)).     The court must consider all pleadings, depositions, affidavits,

and admissions on file, and draw all justifiable inferences in favor of the party

opposing the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986); Twin City Fire Ins. Co. v. Adkins, 400 F.3d 293, 296 (6th Cir.

2005).

         IV.   Retaliation

         Corrections Officer Butler argues that Dahlstrom has not submitted evidence

creating genuine issues of material fact as to either of his retaliation claims.

         Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution.     Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999)

(en banc).     In order to set forth a First Amendment retaliation claim, a plaintiff must

establish that: (1) he was engaged in protected conduct; (2) an adverse action was

taken against him that would deter a person of ordinary firmness from engaging in

that conduct; and (3) the adverse action was motivated, at least in part, by the

protected conduct.     Id.

         After a prisoner establishes the first two elements, the prisoner must be able

to prove that the exercise of the protected right was a substantial or motivating factor

in the defendant’s alleged retaliatory conduct. Smith v. Campbell, 250 F.3d 1032,

1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429

U.S. 274, 287 (1977)).

         The Sixth Circuit has also employed a burden-shifting approach with respect

to the causation element:


                                              5
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2056 Filed 04/07/21 Page 6 of 19




       Once the plaintiff has met his burden of establishing that his protected
       conduct was a motivating factor behind any harm, the burden of
       production shifts to the defendant. If the defendant can show that he
       would have taken the same action in the absence of the protected activity,
       he is entitled to prevail on summary judgment.

Thaddeus-X, 175 F.3d at 399.

      1.    October 2, 2016 Threat

      It is clear from reviewing Dahlstrom’s lengthy complaint that he had a

contentious relationship with a number of Corrections Officers.      And the padlock

incident at the heart of Dahlstrom’s first claim is a relatively detailed story.   (See

ECF No. 9, PageID.217-20 (Judge Maloney’s screening opinion).)           The padlock

incident began on October 2, 2016, when Corrections Officers searched Dahlstrom’s

living area due to suspicions that someone in the area had “spud juice” (homemade

alcohol).    (ECF No. 106-2, PageID.1833 and ECF No. 106-3, PageID.1840.)

Dahlstrom was not present during the search.      (ECF No. 106-2, PageID.1834 and

ECF No. 106-3, PageID.1841.)

      Butler attests that her key got stuck in Dahlstrom’s lock and another

Corrections Officer broke the key while trying to remove it.   Butler explained that it

is not unusual for keys to get stuck or broken in these locks.       (ECF No. 106-2,

PageID.1834.)    Corrections Officer MacLean agrees with Butler’s account of the

incident. (ECF No. 106-3, PageID.1839-1844.)

      Regardless of how the padlock was broken, afterwards Dahlstrom was paged

to the housing unit, and Corrections Officer MacLean told him what had happened.

MacLean says he informed Dahlstrom that another lock would be issued to him at no


                                           6
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2057 Filed 04/07/21 Page 7 of 19




cost.   (ECF No. 106-3, PageID.1841.)      Butler’s affidavit supports this account.

(ECF No. 106-2, PageID.1834.)          Also, Butler states that Dahlstrom asked

Corrections Officer MacLean for a grievance form and MacLean gave him a form.

(ECF No. 106-2, PageID.1835.) According to the COs, that was essentially the end

of the incident.

        Dahlstrom has a different view of events.    He provided the declaration of

prisoner Paul Hurd, who stated, under penalty of perjury, that he heard Butler

“verbally threaten” Dahlstrom with “disciplinary sanctions” after Dahlstrom asked

her for a grievance form.    (ECF No. 111-3, PageID.1980.) Hurd also stated that

“Butler broke her key off when she inserted it into Plaintiff’s Dahlstrom’s padlock.”

(Id.)

        In Dahlstrom’s unverified complaint, he gave the following reasons for asking

for a grievance form:




                                           7
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2058 Filed 04/07/21 Page 8 of 19




(ECF No. 1, PageID.26.)

      Butler, however, attests that she never threatened Dahlstrom and specifically

did not threaten him to throw him in the hole or issue a sexual misconduct ticket.

(ECF No. 106-2, PageID.1834-1835.) And, according to Butler, Dahlstrom was not

issued a sexual misconduct ticket or placed in administrative segregation.   (Id.)

      Although the COs attest that Dahlstrom received a new padlock at no cost,

Dahlstrom’s unverified complaint gives a different account.          The complaint

acknowledges that Dahlstrom received a new padlock on October 14, 2016.         (ECF

No. 1, PageID.31.) Dahlstrom’s unverified complaint states that his prison account

was debited $5.07 on November 2, 2016, to pay for the padlock, and that he was

reimbursed for this expenditure on November 21, 2016.    (Id., PageID.32-33.)




                                          8
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2059 Filed 04/07/21 Page 9 of 19




      CO Butler seeks summary judgment on this claim, arguing, first, that MDOC

surveillance video shows that she did not threaten Dahlstrom (ECF No. 106,

PageID.1817-18) and second, that Dahlstrom did not engage in protected conduct

when he asked for a grievance form because he did not have a legitimate claim against

Butler (id., PageID.1818-20).   Butler has not provided the video to the Court, so the

undersigned declines to draw conclusions about what is shown on the video.          But,

the undersigned concludes that Dahlstrom’s complaint against Butler was frivolous.

      In general, “[a]n inmate has an undisputed First Amendment right to file

grievances against prison officials on his own behalf.” Herron v. Harrison, 203 F.3d

410, 415 (6th Cir. 2000). But, [t]his right is protected . . . only if the grievances are

not frivolous.” Id. “Abusive or manipulative use of a grievance system would not

be protected conduct.” King v. Zamiara, 680 F.3d 686, 699 (6th Cir. 2012).

      “Some cases in this Circuit appear to suggest that a prisoner’s grievance is

frivolous when the underlying grievance itself is de minimis.” Maben v. Thelen, 887

F.3d 252, 264 (6th Cir. 2018). The Sixth Circuit has also noted that a non-frivolous

grievance as a “legitimate” grievance. Id. at 265.

      Here, the undersigned concludes that Dahlstrom’s grievance is frivolous

because he is raising a de minimis issue.       Part of the first page of Dahlstrom’s

grievance relating to the events of October 2, 2016 is shown below.




                                            9
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2060 Filed 04/07/21 Page 10 of 19




 (ECF No. 1-5, PageID.128.) It is clear that the triggering event for this grievance is

 Dahlstrom’s complaint about his broken padlock. Dahlstrom states that “[u]nder the

 First Amendment to the U.S. Constitution, as well as the MDOC Prisoner Grievance

 Policy, I had a free speech right to talk to C/O Butler about being reimbursed for the

 padlock she somehow broke when she inserted her key into it to open it, or to obtain

 another padlock.” (Id.) He goes on to describe Butler’s reaction to this discussion,

 which, according to Dahlstrom, included various threats. (Id.)




                                           10
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2061 Filed 04/07/21 Page 11 of 19




        Because a great deal has been written about the padlock incident and events

 afterwards, it is important to clarify, first, that Dahlstrom’s complaint about his

 broken padlock and his request for a grievance form constitute the alleged protected

 conduct, and second, that Butler’s reaction to Dahlstrom’s complaint – by allegedly

 making various threats – constitutes the alleged adverse action in this claim.

 Dahlstrom’s grievance, which he filed the next day, does not constitute the protected

 conduct because that grievance follows the alleged adverse action by Butler.

        Dahlstrom’s initial complaint about the padlock and associated request for a

 grievance form are de minimis.     According to documents Dahlstrom provided in

 support of his complaint, he received a new padlock on October 14.    (ECF No. 1-5,

 PageID.129.) As noted above, in his unverified complaint, he acknowledges that he

 received reimbursement for the lock on November 21, 2016.              (ECF No. 1,

 PageID.33. 1 )   Thus, Dahlstrom has failed to support this claim with documents

 meeting the requirements of Fed. R. Civ. P. 56.   Affidavits provided by Butler and

 MacLean indicate that Dahlstrom received a new padlock at no cost.    (See ECF 106-

 2, PageID.1834 (Butler’s affidavit); ECF No. 106-3, PageID.1841 (MacLean’s




 1     The materials a court may consider in making this assessment are identified
 in Fed. R. Civ. P. 56(c). Courts, however, allow a plaintiff to rely on a “verified
 complaint,” which has “‘the same force and effect as an affidavit’ for purposes of
 responding to a motion for summary judgment” if the complaint is verified in the
 matter called for in 28 U.S.C. § 1746. Hursey v. Anderson, No. 2:15-CV-00145, 2020
 WL 6204478, at *4 (W.D. Mich. Apr. 27, 2020), report and recommendation adopted,
 No. 2:15-CV-145, 2020 WL 6196282 (W.D. Mich. Oct. 22, 2020) (quoting Lavado v.
 Keohane, 992 F.2d 601, 605 (6th Cir. 1993) (citation omitted). Dahlstrom’s
 complaint is not a verified complaint.

                                          11
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2062 Filed 04/07/21 Page 12 of 19




 affidavit).) But even if the Court credited Dahlstrom’s claim that he had to pay for

 a new lock initially, he acknowledges that he was reimbursed.

        In addition, Dahlstrom fails to allege that he suffered some adverse impact as

 a result of the damage to the padlock.     When a prisoner experiences no adverse

 impact as a result of actions by an MDOC employee, the prisoner’s grievance about

 the action is frivolous. See, e.g., Thaddeus-X v. Love, 215 F.3d 1327, *3 (6th Cir.

 2000) (holding that “Thaddeus-X’s threat to file a grievance against the defendant

 because he was eating food at the prison guard desk is patently frivolous as the

 defendant’s conduct had no adverse impact on Thaddeus-X”); Roden v. Plont, No.

 2:17-CV-00188, 2019 WL 5275035, at *4 (W.D. Mich. Aug. 14, 2019), report and

 recommendation adopted, No. 2:17-CV-188, 2019 WL 4593514 (W.D. Mich. Sept. 23,

 2019) (finding grievance was frivolous where plaintiff had not stated “any facts

 indicating that he (or anyone else) was harmed by Plont’s decision to forgo sanitizing

 the food services line”).

        Dahlstrom’s grievance complains about Butler’s response to his complaint

 about the broken padlock.    (See ECF No. 1-5, PageID.128, 130.) Butler’s alleged

 response, if proven true, would be a significant overreaction to a routine, nonserious

 situation. In addition, her reaction might constitute an adverse action if Dahlstrom

 had shown that he had engaged in protected conduct. 2 Here, however, Dahlstrom


 2      The Sixth Circuit has held that a grievance complaining about verbal abuse is
 frivolous because “[a]n inmate has no constitutionally protected right to be free from
 verbal abuse.” Scott v. Kilchermann, No. 99-1711, 2000 WL 1434456, at *2 (6th Cir.
 Sept. 18, 2000) (citing Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir. 1987)); see also
 Carney v. Craven, 40 F. App’x 48, 50 (6th Cir. 2002) (“Even if the grievance was not

                                           12
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2063 Filed 04/07/21 Page 13 of 19




 has not shown that he engaged in protected conduct. As Butler attests, COs have

 authority to search a prisoner’s possessions, including property that is under lock.

 (ECF 106-2, PageID.1833 (Butler’s affidavit).)      This policy certainly makes sense

 from a security point of view.   Butler also states that locks occasionally break.   (Id.,

 PageID.1834.)     That is what happened here.       But a complaint about a broken

 padlock is not a sufficient basis for a First Amendment lawsuit when the broken

 padlock is replaced by the MDOC at no cost to the prisoner and the prisoner is not

 otherwise harmed.       The undersigned respectfully recommends that the Court

 dismiss this claim.

         2.   March 7, 2017 misconduct ticket

         Dahlstrom claims that Butler retaliated against him by issuing him a ticket

 for disobeying a direct order ticket on March 7, 2017.      The documents before the

 Court confirm that Butler issued Dahlstrom a misconduct ticket on that date for

 refusing her order to remove a towel from his bunk.      (See ECF No. 1-5, PageID.137

 (misconduct report).)    Dahlstrom was found guilty after a hearing on March 13,

 2017.    The hearing report stated:




 frivolous, he did not state a claim for retaliation in the form of verbal harassment. An
 inmate has no right to be free from verbal abuse, and minor threats do not rise to the
 level of a constitutional violation.”).


                                             13
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2064 Filed 04/07/21 Page 14 of 19




 (Id., at PageID.138.)

       Dahlstrom appealed the finding, but the decision and sanctions were upheld:




 (Id., PageID.139.)

       Butler again argues that Dahlstrom did not engage in protected conduct prior

 to his receipt of the March 7, 2017, misconduct ticket.     (ECF No. 106, PageID.

 1820-23.) Butler reviews the grievances Dahlstrom filed in the months and days

 before this incident and asserts that each was frivolous.   Second, Butler argues,

 pursuant to the burden-shifting formula in Thaddeaus-X, 175 F.3d at 175, that this

 retaliation claim should be dismissed at summary judgment because she would have

 written the misconduct ticket against Dahlstrom regardless of any protected conduct

 he may have engaged in.      (ECF No. 106, PageID.1823-26.)      The undersigned

                                         14
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2065 Filed 04/07/21 Page 15 of 19




 concludes that Butler has shown that she would have written the misconduct ticket

 against Dahlstrom regardless of his prior grievances against her.

       Butler’s affidavit includes the following statement:




 (ECF No. 106-2, PageID.1836.)

       Here, Dahlstrom does not dispute that he disobeyed direct orders on March 5

 or March 7, 2017.   He also does not provide evidence indicating that other prisoners

 who engaged in consecutive violations were not issued misconduct tickets.

 Dahlstrom’s relationship with COs from October 2016 through March 2017 was

 contentious.   “[A]n inmate cannot immunize himself from adverse administrative

 action by prison officials merely by filing a grievance or a lawsuit and then claiming

 that everything that happens to him is retaliatory.” Spies v. Voinovich, 48 F. App’x

                                           15
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2066 Filed 04/07/21 Page 16 of 19




 520, 524–25 (6th Cir. 2002) (internal quotation and citation omitted).        Moreover,

 “maintaining institutional security and preserving internal order and discipline are

 essential goals” for prison officials. Bell v. Wolfish, 441 U.S. 520, 546 (1979). Here,

 Butler issued Dahlstrom an order and Dahlstrom disobeyed that order. According

 to Butler, this was the second such incident in a few days. She explains that she

 would have written the ticket regardless of protected conduct by Dahlstrom, and

 Dahlstrom fails to undercut this assertion.     See, e.g., Cameron v. Newcomb, No. 2:19-

 CV-00071, 2020 WL 7264968, at *6 (W.D. Mich. Nov. 16, 2020), report and

 recommendation adopted, No. 2:19-CV-71, 2020 WL 7263379 (W.D. Mich. Dec. 10,

 2020) (stating that Plaintiff did not dispute that he disobeyed a direct order while he

 was on a job assignment and did not show that other prisoners who engaged in the

 same conduct received a less severe sanction, thus warranting summary judgment in

 favor of defendant). Dahlstrom has failed to disprove this claim or present evidence

 disputing this claim.

       Accordingly, the undersigned concludes that Butler has shown that she is

 entitled to summary judgment as to Dahlstrom’s second claim.

       V.   Official Capacity Claim

       To the extent that Dahlstrom is suing Officer Butler in her official capacity,

 such a claim is barred by the Eleventh Amendment. The Supreme Court has held

 “that neither a State nor its officials acting in their official capacities are ‘persons’

 under § 1983.” Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989).

       A suit against a state official in his or her official capacity for damages
       cannot be maintained pursuant to § 1983 because that official has

                                            16
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2067 Filed 04/07/21 Page 17 of 19




       Eleventh Amendment immunity. This is true because “a suit against a
       state official in her or her official capacity is not a suit against the official
       but rather is a suit against the official’s office.” As such, a suit against a
       state official in his or her official capacity is no different than a suit
       against the state.

 Clark v. Chillicothe Corr. Inst., No. 2:19-CV-954, 2020 WL 1227224, at *3 (S.D. Ohio

 Mar. 13, 2020) (citations omitted).

       The Sixth Circuit, in interpreting Will, has held “that plaintiffs seeking

 damages under § 1983 [must] set forth clearly in their pleading that they are suing

 the state defendants in their individual capacity for damages, not simply in their

 capacity as state officials. Wells v. Brown, 891 F.2d 591, 592 (6th Cir. 1989). To the

 extent that Dahlstrom seeks money damages, costs and fees from Defendant Butler

 in her official capacity, that part of his lawsuit is barred by sovereign immunity. 3

       VI.   Qualified Immunity

              As an alternative argument, Defendants move to dismiss Plaintiff’s

 damages claims by asserting qualified immunity from liability. “Under the doctrine

 of qualified immunity, ‘government officials performing discretionary functions


 3      “There are three exceptions to a State’s sovereign immunity: (a) when the State
 has consented to suit; (b) when the exception first set forth in Ex parte Young, 209
 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908), applies; and (c) when Congress has
 properly abrogated a State’s immunity.” S & M Brands, Inc. v. Cooper, 527 F.3d
 500, 507 (6th Cir. 2008). Only the second exception is potentially at issue here.
 “Under the Ex parte Young exception, a federal court can issue prospective injunctive
 and declaratory relief compelling a state official to comply with federal law.” Id.
 Plaintiff requested unspecified injunctive relief due to mental distress and damage to
 his reputation. (ECF No. 1, PageID.17.) Plaintiff stated he was eventually
 transferred to another unit. (Id., PageID.8.) Plaintiff requests a “mandatory
 injunction for the health and safety of others” and other injunctive relief for violations
 of criminal and civil laws. (Id., PageID.94-95.) Plaintiff requests injunctive relief
 to expunge his disciplinary convictions. (Id., PageID.99.)

                                              17
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2068 Filed 04/07/21 Page 18 of 19




 generally are shielded from liability from civil damages insofar as their conduct does

 not violate clearly established statutory or constitutional rights of which a reasonable

 person would have known.’”       Phillips v. Roane County, 534 F.3d 531, 538 (6th

 Cir.2008) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).        Determining

 whether the government officials in this case are entitled to qualified immunity

 generally requires two inquiries: “First, viewing the facts in the light most favorable

 to the plaintiff, has the plaintiff shown that a constitutional violation has occurred?

 Second, was the right clearly established at the time of the violation?” Id. at 538-39

 (citing Silberstein v. City of Dayton, 440 F.3d 306, 311 (6th Cir.2006).

        “A right is ‘clearly established’ for qualified immunity purposes if ‘it would be

 clear to a reasonable officer that his conduct was unlawful in the situation he

 confronted.’” Humphrey v. Mabry, 482 F.3d 840, 847 (6th Cir. 2007) (quoting Saucier

 v. Katz, 533 U.S. 194, 202, 121 S. Ct. 2151, 2156 (2001)). The inquiry whether the

 right was clearly established “must be undertaken in light of the specific context of

 the case, not as a broad general proposition.” Saucier, 533 U.S. at 201, 121 S. Ct. at

 2156; see also Plumhoff v. Rickard, 572 U.S. 765, 779, 134 S. Ct. 2012, 2023 (2014)

 (directing courts “not to define clearly established law at a high level of generality,

 since doing so avoids the crucial question whether the official acted reasonably in the

 particular circumstances that he or she faced”) (internal quotation marks and

 citations omitted). Thus, the doctrine of qualified immunity “protects all but the

 plainly incompetent or those who knowingly violate the law.” Humphrey, 482 F.3d at

 847 (internal quotation marks omitted).


                                            18
Case 2:18-cv-00101-HYJ-MV ECF No. 121, PageID.2069 Filed 04/07/21 Page 19 of 19




       “The relevant inquiry is whether existing precedent placed the conclusion” that

 the defendant violated the plaintiff’s rights “in these circumstances ‘beyond debate.’”

 Mullenix v. Luna, 36 S.Ct. 305, 309 (2015), citing Ashcroft v. al-Kidd, 563 U.S. 731,

 741 (2011). In the undersigned’s opinion Butler is entitled to the defense of qualified

 immunity from liability.   Dahlstrom has failed to support his retaliation claims (1)

 by showing that he engaged in prior protected conduct as to his first claim, and (2) by

 establishing a causal connection between the misconduct ticket she issued him after

 he refused her direct order and his alleged protected conduct.

       VII.   Recommendation

       Accordingly, it is respectfully recommended that the Court grant Defendant

 Butler’s motion for summary judgment (ECF No. 105) and dismiss this case.



 Dated:    April 7, 2021                               /s/ Maarten Vermaat
                                                      MAARTEN VERMAAT
                                                      U.S. MAGISTRATE JUDGE


        NOTICE TO PARTIES: Objections to this Report and Recommendation must
 be served on opposing parties and filed with the Clerk of the Court within fourteen
 (14) days of receipt of this Report and Recommendation. 28 U.S.C. § 636(b)(1)(C);
 Fed. R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b). Failure to file timely objections
 constitutes a waiver of any further right to appeal. United States v. Walters, 638
 F.2d 947 (6th Cir. 1981). See also Thomas v. Arn, 474 U.S. 140 (1985).




                                           19
